Citation Nr: 9931616	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for lumbosacral strain secondary to 
probable minimal compression fracture of L-4.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected swan-neck deformity 
and status post tendon repair of the left (major) fifth 
finger and status post fracture of the distal tuft of the 
left middle finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1970 to March 
1975; from November 1990 to June 1991, and from September 
1991 to April 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions, 
including a May 1994 decision which, in part, denied an 
increased rating for the veteran's service connected low back 
disability; a February 1995 rating decision which denied 
increased compensable ratings for service-connected left 
little finger and left middle finger disabilities (a 
subsequent hearing officer's decision in November 1995, 
combined the ratings for the two fingers of the left hand 
under Diagnostic Code 5223, and granted an increased rating 
to 10 percent, effective from July 1994), and a January 1997 
rating decision which denied service connection for PTSD.  
Personal hearings were conducted at the RO in July 1994 and 
June 1995.  The Board remanded the appeal to the RO for 
additional development in August 1997.  

The veteran appears to be raising a claim for a total 
disability rating based on individual unemployability.  This 
issue, which is not inextricably intertwined with the issue 
on appeal, is referred to the RO for appropriate action.
(The issue of an increased rating for service-connected 
lumbosacral strain secondary to probable minimal compression 
fracture of L-4 is the subject of the REMAND portion of this 
document.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Southwest Asia.  

5.  The service-connected left finger disabilities are 
manifested by good grip strength and two well-healed scars; 
the veteran is able to touch his finger tips to his palm, and 
he has compensated for loss resulting from the minor 
deficits.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected swan-neck deformity and status post tendon 
repair of the left (major) fifth finger and status post 
fracture of the distal tuft of the left middle finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Code 
5223 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has PTSD due to his experiences 
while serving in Southwest Asia during the Persian Gulf 
Conflict.  The evidentiary record shows that the veteran also 
had active service during the Vietnam Era but that he did not 
serve in Vietnam.  In light of the veteran's contentions 
concerning the etiology of his claimed PTSD, attention will 
be focused on the evidence pertaining to his latter periods 
of service.  

Factual Background

The veteran's personnel records indicate that he was deployed 
with his reserve unit to Southwest Asia from January 10, to 
May 21, 1991.  The veteran was then assigned to three other 
units while serving in Southwest Asia from September 16, 1991 
to April 2, 1992.  The veteran was first assigned to A 
Company, 17th Battalion (A Co, 17th Bn) in Saudi Arabia as 
vehicle operator (MOS 88M30).  He was then assigned to the 
220th Transportation Company (220th Trans Co) and later, to 
the 555 CTC, both stationed at Camp Doha, Kuwait.  His 
principal duty assignment at the latter two units were as 
operations sergeant and then medical truck squad leader - 
Truck Master, respectively; his MOS was 88M30.  The veteran 
was not authorized to wear the Combat Infantry Badge and did 
not receive any awards or decorations denoting combat.  

The service medical records are negative for any complaints, 
abnormalities, or diagnosis referable to any psychiatric 
disorder.  On a Report of Medical History for separation from 
service in April 1992, the veteran specifically denied having 
any history or problems with sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  The veteran was left handed.  The 
veteran's separation examination in April 1992 showed his 
psychiatric status was normal.  

When examined by VA in July and September 1992, the veteran 
made no mention of any psychiatric problems nor were any 
pertinent abnormalities noted on examination at that time.  

VA medical records beginning in April 1994 indicate that the 
veteran had increased anxiety due to problems at home with 
his wife and family.  At that time, the veteran requested to 
see a psychiatrist.  

When examined by VA for Persian Gulf Registry purposes in May 
1994, the veteran complaints included mood swings and memory 
loss.  The veteran reported that his duties in Southwest Asia 
involved retrieving equipment from combat areas and cleaning 
equipment.  The veteran reported seeing dead animals, but did 
not report any involvement in combat action or that he saw 
anyone killed or dead.  On examination at that time, the 
veteran mental status was normal.  

On VA examination in May 1994, the veteran reported that he 
noticed some loss of motion and dexterity in his little 
finger since an injury in service.  On examination, the 
proximal interphalangeal joint (PIP) was enlarged but stable.  
The examiner indicated that there appeared to be a loss of 20 
degrees of full extension and flexion, with moderate weakness 
on flexion at the PIP joint.  

VA progress notes beginning in March 1995 indicate that the 
veteran was seen for increased anxiety and other psychiatric 
problems.  The assessment at that time was PTSD.  

At a personal hearing at the RO in June 1995, the veteran 
testified that he worked for an alarm security systems 
company and had difficulty working with fine wires because of 
decreased sensation and motion in the middle and little 
fingers of his left hand.  

When examined by VA in July 1995, the veteran reported 
difficulty holding tools and manipulating fine pieces of 
wire.  The veteran indicated that his finger deformity of the 
left hand interfered with his ability to function in his 
occupation which required handling fine wiring.  The examiner 
indicated that no laboratory studies were ordered except for 
an x-ray study.  The diagnosis was classic swan neck 
deformity of the 5th digit with an inability to completely 
close the left hand.  A subsequent VA x-ray report indicated 
that there was no evidence of fracture or dislocation of the 
5th digit, but that there was a small cyst in the head of the 
proximal phalanx of the 5th finger.  The radiologist's 
impression was no evidence of fracture or dislocation, and no 
evidence of a swan-neck deformity.  

A letter from a VA physician dated in October 1996 was to the 
effect that the veteran had been treated by the PTSD Clinic 
Team for the past 11/2 years for PTSD due to service in 
Southwest Asia.  No other information or findings were 
reported.  

On VA psychiatric examination in November 1997, the veteran 
reported that his duty assignment in Southwest Asia was that 
of a truck driver.  He reported seeing incoming shells, but 
did not know whether the shells were from enemy or friendly 
fire, and that he mostly worried for the safety of others.  
When asked to describe his experiences in Southwest Asia, the 
veteran stated that he saw a lot of different stuff, 
including having his plane shot at while landing and seeing 
tanks on the side of the road.  When asked to describe what 
he found to be most traumatic, the veteran reported that 
"everything was different over there.  You'd see the Saudis 
and they'd just lift up their robe and go to the bathroom.  
They'd go to the bathroom anywhere."  The veteran also 
reported seeing some dead bodies on the side of the road.  
The veteran reported flashbacks of a building blowing up and 
seeing dead bodies on the side of the road, but could not be 
more specific about the event.  

The examiner indicated that he had reviewed the entire claims 
folder in conjunction with his examination of the veteran.  
He also noted that the diagnosis of PTSD was offered by three 
VA physicians, and that a Minnesota Multiphasic Personality 
Inventory (MMPI) suggested a diagnosis of dysthymia.  The 
examiner indicated that while he believed that the veteran 
was exposed to traumatic stressors, i.e., witnessed dead 
bodies, the veteran did not exhibit intense fear, 
helplessness, or horror from those events.  Furthermore, the 
veteran denied any intrusive thoughts of the events and 
reported that he did not think of his experiences very much.  
The veteran also denied avoiding thoughts associated with the 
events or avoiding situations which reminded him of the 
events.  He denied amnesia for the events that occurred in 
service and denied decreased interest in significant 
activities or a sense of foreshortened future.  The veteran 
denied any symptoms consistent with hypervigilance or 
exaggerated startle response, though he did report diminished 
concentration and significant irritability.  The veteran 
reported decreased sleep, but said that this had been a 
problems since childhood and was not associated with a change 
since returning from Southwest Asia.  

The examiner concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  He noted that the veteran 
was unable to describe any traumatic events during service 
and denied that he experienced intense fear, helplessness, or 
horror while in Southwest Asia.  While the veteran was 
unhappy to have been in Southwest Asia, the examiner noted 
that he did not describe this with the kind of anxiety or 
effect which is common in veterans with PTSD.  The examiner 
opined that the veteran met the criteria for alcohol abuse 
and possibly alcohol dependence, and that any current 
disability was related to his alcohol use disorder.  The 
diagnoses included dysthymia, in partial remission, and 
alcohol abuse.  

On VA orthopedic examination in November 1997, the veteran 
reported that he was unable to fully flex the little finger 
of his left hand and noted some hyperextension of the 
metacarpophalangeal (MP) joint.  On examination, there was a 
20 to 25 degree loss of extension in the PIP joints of both 
hands.  There was approximately 18 degrees of varus 
angulation at the distal interphalangeal (DIP) joint of the 
little finger of the left hand.  There was full passive 
flexion and the veteran was able to touch the tips of all 
fingers into the palm of the left hand.  Grip strength was 40 
pounds on the left and 48 pounds on the right as measured 
with the Jamar grasp strength devise.  There was a well-
healed scar over the proximal MP joint and a .5 cm incision 
over the dorsum of the middle phalanx, which the veteran 
reported was secondary to surgical repair of the 5th finger 
several years earlier.  In the DIP joint of the little 
finger, there were 20 degrees of full active extension, and a 
10 degree loss of full flexion.  There was approximately 18 
degrees of varus at the PIP joint of the little finger.  
There was full passive extension at the DIP joint with 
approximately a 30 degree loss of full extension and 65 
degrees of active flexion.  The veteran had full range of 
motion in all joints of the middle finger.  The diagnoses 
included hyperextension deformity of the PIP joint of the 
little finger of the left hand.  

A VA orthopedic examination in May 1998 showed the veteran's 
hands were darkened (possibly by grease) and heavily 
callused.  There was a well-healed incision medially on the 
PIP of the little finger of the left hand.  The PIP of the 
5th finger lacked 5 degrees of full extension, with flexion 
to 80 degrees.  Extension of the DIP and MP was to 0 degrees 
with flexion to 90 degrees.  The veteran could almost 
actively touch the 5th finger tip to the palm of his left 
hand, and could passively touch the finger tip to his palm.  
The tip of the middle finger of the left hand was flattened, 
but the nail bed was intact, with brisk capillary refill.  
The finger was not tender and range of motion of all joints 
of the middle finger was normal.  Grip strength was equal and 
normal in both hands.  The assessment was old injury to the 
left hand.  The examiner indicated that the veteran appears 
to have compensated for any minor deficits, and that no new 
treatment was warranted for the left hand at that time.  

In a Memorandum dated in July 1998, a VA examiner indicated 
that the veteran demonstrated minor disabilities in his left 
hand when examined by VA in May 1998, and that this was 
consistent with other VA examinations of record.  The veteran 
had a well-healed incision along the medial aspect of the PIP 
joint.  The veteran lacked 5 degrees of full extension of the 
PIP joint and could actively flex to 80 degrees with no 
perceptible medial-lateral disruption.  The DIP and MP joints 
had normal range of motion.  The veteran could actively flex 
the 5th digit to within 1 cm of his palm, and could passively 
touch the 5th digit to palm by increasing flexion of the DIP 
and MP joints.  The distal portion of the middle finger of 
the left hand was slightly flattened in profile, and the nail 
bed was intact with brisk capillary refill.  The veteran had 
full range of motion of the MP, DIP, and PIP, and he could 
actively touch the middle finger tip to the palm of his hand.  


Analysis
Service Connection - PTSD

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which is presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded VA examinations and 
was given the opportunity to provide additional evidence 
concerning his stressors in service.  Therefore, the Board 
finds that the record is complete and that there is no 
further duty on the part of VA to assist the veteran in 
developing his well-grounded claim, as mandated by 38 
U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  As noted above, the evidentiary record 
includes several diagnoses of PTSD.  However, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor, and the veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  

The veteran's military personnel records indicate that his 
duty assignment while in Southwest Asia was that of a truck 
driver.  The Board previously remanded the appeal to the RO 
in order to allow the veteran an opportunity to submit 
additional evidence.  Several letters were sent to the 
veteran, the most recent in August 1997, requesting that he 
provide detailed information concerning his stressors in 
Southwest Asia.  However, the veteran did not respond to any 
of the requests.  In reviewing the evidence of record, the 
Board notes that his duties in Southwest Asia were not combat 
related and his work details did not necessitate exposure to 
combat.  Furthermore, the veteran was not awarded any medals 
for valor or any citations indicating that he was exposed to 
situations involving combat.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he has not provide detailed 
information, as requested by the RO in December 1995, and May 
and August 1997, which could be used to attempt verification 
of alleged stressors through USASCRUR or unit records.  
Without such information, there is nothing the VA can do to 
assist with verification of stressors.  The duty to assist is 
not a one-way street.  Furthermore, there is no medical 
evidence of a clear diagnosis of PTSD based on any recognized 
stressor and the constellation of symptoms associated with 
that disorder.  In fact, the VA psychiatrist that examined by 
the veteran in November 1997 concluded that the veteran did 
not meet the criteria for PTSD.  Inasmuch as there is no 
credible supporting evidence to corroborate the occurrence of 
the alleged stressors, the claim must be denied.  


Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

38 C.F.R. § 4.40 (1999).

The veteran is currently assigned a 10 percent rating for the 
residuals of injuries to the middle and little fingers of the 
left hand under Diagnostic Code 5223.  In classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits the following rules will be 
observed:  

     (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation.  
     (2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  
     (3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  

5223  Two digits of one hand, favorable ankylosis of:  
						Major		Minor
Middle and little........................................  10                  
10

Note (a) under Diagnostic Code 5223 provides that the 
evaluations under codes 5220 to 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips of 
the fingers to within 2 inches (5.1centimeters) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  

In the instant case, the medical evidence of record does not 
establish that the veteran has any ankylosis, either 
favorable or unfavorable, of the middle or little fingers of 
the left hand.  Although there was some limitation of motion 
in the PIP of the left little finger, the veteran 
demonstrated no limitation of motion in the left middle 
finger.  Moreover, the veteran was able to touch his finger 
tips to the palm of his left hand and has essentially equal 
or almost equal grip strength in both hands.  A VA examiner 
noted that both hands were heavily callused, indicating that 
they were used actively.  A 10 percent evaluation is the 
highest rating under the provisions of DC 5223.  A rating in 
excess of 10 percent requires evidence of unfavorable 
ankylosis of the middle and little fingers.  DC 5219.  There 
is no evidence of ankylosis, let alone unfavorable ankylosis, 
of the service connected fingers.  Accordingly, the Board 
finds no basis to assign a higher rating than the 10 percent 
evaluation currently assigned for the actual or functional 
loss caused by the finger disabilities.  This is especially 
so in view of the comment by a VA examiner to the effect that 
the veteran has compensated for his minor deficits.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


ORDER

Service connection for PTSD is denied.  

An increased rating for the service-connected swan-neck 
deformity and status post tendon repair of the left (major) 
fifth finger and status post fracture of the distal tuft of 
the left middle finger is denied.  


REMAND

As noted above, the Board remanded the appeal to the RO in 
August 1997, in part, for an examination to determine whether 
the veteran had any functional impairment due to pain under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and to consider 
the holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board specifically requested that the examiner 
express the degree of any functional impairment found in 
terms of the degree of additional range-of-motion loss or 
ankylosis due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca.  

Although the veteran was examined by VA in November 1997, the 
orthopedic examiner did not provide sufficiently detailed 
information to evaluate the degree of functional impairment 
under DeLuca.  Specifically, the examiner indicated that 
discomfort could significantly limit employability during 
flare-ups or on repeated use but did not express the degree 
of functional impairment in terms of additional range of 
motion loss.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

The Board also notes that the veteran canceled a scheduled 
appointment for a VA neurological examination in November 
1997, and then failed to report for a rescheduled examination 
in December 1997.  The veteran did not call or offer any 
explanation why he was unable to keep the appointment.  As 
the case is again being Remanded, the veteran should be 
afforded the opportunity to appear for a neurological 
examination.  In addition, he appears to be raising a claim 
for an extraschedular evaluation.  This claim must be 
addressed by the RO.

In light of the current medical evidence of record and to 
comply with due process requirements, it is the decision of 
the Board that additional development is necessary prior to 
appellate review.  Accordingly, the case is be REMANDED to 
the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected low back disability 
since January 1997.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, not already 
obtained, as well as any VA clinical 
records, and associate them with the 
claims folder.  

2.  The veteran should be asked to 
complete an employment statement 
pertaining to his employment since 1994.  
He should also be invited to submit 
evidence that his back disability causes 
marked interference with employment or 
frequent periods of hospitalization.  

3.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the nature and extent of his 
low back disability.  The claims folder 
and a copy of this REMAND must be made 
available to the examiners for review in 
connection with the examination, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or instruction.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The orthopedic examiner should determine 
as follows:  

I.  The normal range of motion of 
the lumbar spine, and any limitation 
of motion in the veteran's lower 
back; whether there is listing of 
the whole spine to the opposite 
side; and whether there is a 
positive Goldthwaite's sign.  

II.  Whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or ankylosis (favorable or 
unfavorable) due to any weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Whether pain significantly 
limit functional ability during 
flare-ups or when the low back is 
used repeatedly over a period of 
time?  This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups under § 
4.40.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

The neurological examiner should 
determine as follows:  

I.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, or absent 
ankle jerk or other neurological 
findings appropriate to the site of 
the diseased disc?  

II.  Does the veteran have attacks 
of sciatic neuropathy; and if so, 
are the attacks recurring?  Is there 
intermittent relief or little 
intermittent relief?  

III.  Does the veteran have 
demonstrable deformity of the L-4 
vertebral body resulting from 
service connected compression 
fracture of L-4.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected low back 
disability have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should also inform the veteran of 
the consequences of failing to report for 
any scheduled examinations.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  A 
determination should be made as to 
whether an extra-schedular rating is 
warranted.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include a discussion and the 
criteria pertaining to the assignment of 
an extraschedular rating, and he should 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, correspondence 
informing him of the date and place of 
the examination should be included in the 
claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals






